ACCEPTED
                                                                                      02-15-00055-CR
                                                                          SECOND COURT OF APPEALS
                                                                                FORT WORTH, TEXAS
                                                                                 9/21/2015 6:57:04 PM
                                                                                       DEBRA SPISAK
                                                                                               CLERK

                      THE COURT OF APPEALS OF TEXAS
                    SECOND COURT OF APPEALS DISTRICT
                              FORT WORTH                            RECEIVED IN
                                                               2nd COURT OF APPEALS
                                                                FORT WORTH, TEXAS
                                                               9/21/2015 6:57:04 PM
ROGER DALE MEDFORD                    §           NO.   02-15-00055-CR
                                                                    DEBRA SPISAK
        APPELLANT                     §                                Clerk
                                      §                                  FILED
    VS.                               §                            COURT OF APPEALS
                                      §                         SECOND DISTRICT OF TEXAS
THE STATE OF TEXAS,                   §
                                                                 September 22, 2015
         APPELLEE                     §
                                                                   DEBRA SPISAK, CLERK


                        APPELLANT’S OPENING BRIEF
                       ORAL ARGUMENT IS REQUESTED

     Appeal from Cause Number 0584735D in Criminal District Court Number Three
              of Tarrant County, Texas, the Hon. Robb Catalano, presiding.



                                            Scott Brown
                                            State Bar No: 03127100
                                            One Museum Place
                                            3100 West 7th Street, Suite 420
                                            Ft. Worth, Texas 76107
                                            Phone: (817) 336-3600
                                            Fax: (817) 336-3610
                                            Email: sb@scottbrownlawyer.com
                                            Attorney for Appellant
                  IDENTITY OF PARTIES AND COUNSEL

     1. Mr. Roger Dale Medford, Appellant, Defendant in the trial court, TDC#
00759936, Telford Unit, 3899 Hwy 98, New Boston, Texas 75570.

      2. Hon. Robb Catalano, Presiding Judge in the trial court, Criminal District
Court Number Three, Tarrant County, Texas, 401 West Belknap, Fort Worth,
Texas 76196.

       3. Hon. Steve Conder, Assistant Criminal District Attorney, Counsel for the
State in the trial court, 401 West Belknap, Fort Worth, Texas 76196.

     4. Hon. Scott Brown, Counsel for Appellant in the trial court and on appeal,
3100 West 7th Street, Suite 420, Fort Worth, Texas 76107

       6. Hon. Debra Windsor, Assistant Criminal District Attorney, Counsel for
the State on appeal, 401 West Belknap, Fort Worth, Texas 76196.




                                         i
                                     TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL ................................................. i

TABLE OF CONTENTS ............................................................................... ii

INDEX OF AUTHORITIES ………………………………………………..iii

STATEMENT OF THE CASE ...................................................................... 2

ISSUES PRESENTED ................................................................................... 3

STATEMENT OF FACTS ………………………………………………… 4

    POINT OF ERROR ONE……………………………………………… 10

             THE TRIAL COURT ERRED BY RULING THAT THE RESULTS
           OF THE POST-CONVICTION CHAPTER 64 DNA TESTING WERE
                    NOT FAVORABLE FOR THE APPELLANT
                          (DNA R. 6; CR. (DNA): 122)

SUMMARY OF THE ARGUMENT .......................................................... 10

ARGUMENT AND AUTHORITIES .......................................................... 10

PRAYER FOR RELIEF ............................................................................... 14

CERTIFICATE OF SERVICE .................................................................... 15

CERTIFICATE OF COMPLIANCE……………………………………… 15




                                                      ii
                                      INDEX OF AUTHORITIES

Case Law

Baggett v. State,
110 S.W.3d 704 (Tex.App.-Houston [14th Dist.] 2003,
pet. ref’d.) ......................................................................................... 10, 11, 13

Cate v. State,
326 S.W.3d 388 (Tex.App.-Amarillo 2010, pet. ref’d.) .............................. 13

Ex parte Gutierrez,
337 S.W.3d 883 (Tex.Crim.App. 2011) ...................................................... 11

Guzman v. State,
955 S.W.2d 55 (Tex.Crim.App. 2002) ........................................................ 10

Johnson v. State,
183 S.W.3d 515 (Tex.App.-Houston [14th Dist.] 2006, pet. dism.) ....... 11, 12

Perez v. State,
2011 WL 2683189 (Tex.App.-Houston [14th Dist.] 2011)
(not designated for publication) ................................................................... 13

Rivera v. State,
89 S.W.3d 55 (Tex.Crim.App. 1997) .......................................................... 10

Schlup v. Delo,
513 U.S. 298, 115 S. Ct. 851, 130 L. Ed. 2d 808 (1995)…………………… 11

Constitutional Provisions, Statutes, Codes, and Rules

TEX. CODE CRIM. PROC. ANN. art. 64.04……..………………………11




                                                           iii
                         THE COURT OF APPEALS OF TEXAS
                       SECOND COURT OF APPEALS DISTRICT
                                 FORT WORTH


ROGER DALE MEDFORD                         §             NO. 02-15-00055-CR
        APPELLANT                          §
                                           §
    VS.                                    §
                                           §
THE STATE OF TEXAS,                        §
         APPELLEE                          §

                            APPELLANT’S OPENING BRIEF

    TO THE HONORABLE COURT OF APPEALS:

          Appellant, through counsel, files this brief urging that the Court grant him

    relief on appeal from the trial court’s order denying relief following post-

    conviction DNA testing in cause number 0584735D which was obtained in the

    Criminal District Court Number Three in Tarrant County, Texas. References to

    the records will be as follows: “CR. (Trial)” for the one-volume Clerk's Record of

    the trial on the merits proceedings prepared by the Clerk followed by the pertinent

    page number(s); “CR. (DNA)” for the one-volume Clerk's Record of the post-

    conviction DNA proceedings prepared by the Clerk followed by the pertinent page

    number(s); “Trial R.” for the seven-volume transcription of the court reporter's

    notes of the Appellant’s trial on the merits, with the Roman-numerated volume

    number followed by the pertinent page number(s). “DNA R.” for the one-volume


    Medford v. State
    Appellant’s Opening Brief                                                      Page 1
transcription of the court reporter's notes of the post-conviction Chapter 64

hearing, with the Roman-numerated volume number followed by the pertinent

page number(s).

                                       STATEMENT OF THE CASE

           Appellant was charged with the offense of Injury to an Elderly Person –

Serious Bodily Injury. CR. (Trial): 3-4. On August 15, 1996, after a plea of “not

guilty” to a jury, Appellant was convicted of the offense alleged. CR. (Trial): 31.

Appellant was sentenced to incarceration in the penitentiary for a period of forty

(40) years. CR. (Trial): 33.

           On March 26, 2010, Appellant filed his Motion for Forensic Testing of

Evidence Containing Biological Material CR. (DNA): 10-37. On December 28,

2010, the Trial Court ordered DNA testing of the following items of evidence:

           1. Two hair samples collected from [C.E.’s]1 right hand; and

           2. Stain from a Coors’ Light beer can “Kitchen Table. CR. (DNA): 59-60.

           On March 23, 2011, the Garland Division of the Texas Department of Public

Safety Crime Lab completed the court-ordered testing. CR. (DNA) 62-63.

           On December 14, 2012, Appellant filed his Amended Supplemental Motion

for Forensic Testing of Evidence Containing Biological Material CR. (DNA): 66-



1
    Per the rules of this court, abbreviations are used for the names of the decedent and trial witnesses.
Medford v. State
Appellant’s Opening Brief                                                                                    Page 2
74. On December 14, 2012, the Trial Court ordered DNA testing of the following

items of evidence:

      1. Three Stains from XJ-900 Walking Shoes

      2. Five Stains From Blue Sweatpants;

      3. Hairs Retained from Blue Sweatpants;

      4. Five Stains From Sweat Top; and

      5. Two Stains From White Handkerchief. CR. (DNA): 64-65.

      On August 15, 2013, the Garland Division of the Texas Department of

Public Safety Crime Lab completed the additional court-ordered testing. CR.

(DNA) 114-118.

      On the 13th day of February, 2015, a hearing was conducted regarding the

results of the DNA testing. DNA R: 1-7. At the conclusion of that hearing, the

trial court entered a “Nonfavorable Finding” on Appellant’s DNA motion. DNA

R. 6; CR. (DNA): 122. Appellant timely filed his notice of Appeal from the trial

court’s ruling and sentence. CR. (DNA): 124.

                             ISSUE PRESENTED

                            POINT OF ERROR ONE

       THE TRIAL COURT ERRED BY RULING THAT THE RESULTS
      OF THE POST-CONVICTION CHAPTER 64 DNA TESTING WERE
                NOT FAVORABLE TO THE APPELLANT
                     (DNA R. 6; CR. (DNA): 122)

Medford v. State
Appellant’s Opening Brief                                                 Page 3
                            STATEMENT OF FACTS

      Appellant was charged with the offense of Injury to an Elderly Person –

Serious Bodily Injury. CR. (Trial): 3-4. On August 15, 1996, after a plea of “not

guilty” to a jury, Appellant was convicted of the offense alleged. CR. (Trial): 31.

Appellant was sentenced to incarceration in the penitentiary for a period of forty

(40) years. CR. (Trial): 33.

                        RELEVANT TRIAL TESTIMONY

      At the Appellant’s trial, several officers with the Lake Worth Police

Department testified. Officer J.W. testified that he arrived at 4225 Ridgecrest at

approximately 7:00 a.m. on May 27th, 1995. Trial R. V: 9. At that time, he made

contact with C.E. (the alleged victim). Trial R. V: 10. C.E. was intoxicated but,

otherwise, appeared normal. Trial R. V: 10-12. The Appellant, C.E.’s son, was

not present in the house. Trial R. V: 11.

      At approximately 9:30 a.m. that same morning, Officer J.W. returned to

4225 Ridgecrest. Trial R. V: 13-14. Lake Worth Officer P.C. was also present.

Trial R. V: 13-14. At that time, the Appellant and C.E. were present in the house.

Trial R. V: 13-14. There did not appear to be any conflict between C.E. and

Appellant at that time. Trial R. V: 15. C.E. was still intoxicated but did not appear

to be injured in any manner. Trial R. V: 14-15.



Medford v. State
Appellant’s Opening Brief                                                      Page 4
      At approximately 1:00 p.m. that same day, Officer J.W. saw the Appellant

sitting in a car in a shopping center in Lake Worth. Trial R. V: 15-16. After the

Appellant began driving the car, Officer J.W. stopped him for a traffic offense.

Trial R. V: 17-18. Subsequently, Officer J.W. arrested the Appellant for public

intoxication. Trial R. 21.

      At approximately 11:00 p.m. that same day, Officer J.W. went back to 4225

Ridgecrest. Trial R. V: 24-25. At least two other officers were also present. Trial

R. V: 25. At that time, Officer J.W. observed C.E. as she was being loaded into an

ambulance. Trial R. V: 25-26. C.E. was covered in blood. Trial R. V: 26.

Officer J.W. looked in the front door of the house and noticed a large amount of

blood in the kitchen. Trial R. V: 29-30.

      Officer K.S. was one of the officers who was present at 4225 Ridgecrest at

approximately 11:00 p.m. on May 27th, 2005. Trial R. V: 42. Officer K.S.

observed C.E. “laying on the ground, covered in blood.” Trial R. V: 43. Officer

K.S. also observed blood “all over the house.” Trial R. V: 43. Officer K.S. saw

the largest amount of blood in the kitchen. Trial R. V: 46. C.E. told Officer K.S.

that she “fell down taking out the trash.” Trial R. V: 48. C.E. told a paramedic

“Yeah, he hit me.” Trial R. V: 85.

      Officer J.B. was another officer who was present at 4225 Ridgecrest at

approximately 11:00 p.m. on May 27th, 2005. Trial R. V: 55-56. Officer J.B.

Medford v. State
Appellant’s Opening Brief                                                      Page 5
observed “blood on all of the walls and in every one of the rooms except for two.”

Trial R. V: 58. Officer J.B. observed what he believed to be swipe marks

throughout the blood in the kitchen, where it had been “rubbed and smeared

everywhere.” Trial R. V: 63.

      Officer J.B. collected the following items of evidence: three beer cans that

were on a table, one beer can that was on the floor, one beer can that was in the

sink, C.E.’s clothes, a flashlight that was close to C.E. and had blood on it, and a

blue towel that was lying on the kitchen floor and had blood on it. Trial R. V: 66.

      Lake Worth Police Detective D.T. observed the Appellant in the Lake Worth

jail on May 28th, 2008 at approximately 1:00 a.m. Trial R. VI: 126-127. Detective

D.T. collected the following items from the Appellant: shirt, pants, tennis shoes,

socks, and a handkerchief. Trial R. VI: 129. The detective also swabbed the

Appellant’s hands. Trial R. VI: 129. The shirt and the pants appeared to have

blood stains on them. Trial R. VI: 128-131. The clothes were sent to the Tarrant

County Medical Examiner’s Office. Trial R. VI: 131-132.

      C.P., of the Tarrant County Medical Examiner’s Office performed the

forensic testing in Appellant’s case. Trial R. VI: 149-152. DNA testing was

performed on the Appellant’s clothes. Trial R. VI: 151-152. One of the stains on

the pants and one of the stains on the shirt matched the blood of C.E. Trial R. VI:

152-153.

Medford v. State
Appellant’s Opening Brief                                                       Page 6
        No testing was performed on C.E.’s clothing or the bloody towel. Trial R.

VI: 155-156 . Presumptive testing indicated the presence of blood on the

flashlight, the tennis shoes, and a swab from the Appellant’s right palm. Trial R.

VI: 156-157. However, the quantity was insufficient for further testing. Trial R.

VI: 156-157. A presumptive test indicated the presence of blood on one of the

beer cans but no further testing was performed. Trial R. VI: 156-157. No testing

was performed on the other beer cans.

        C.P. received a hair sample that was collected from C.E.’s right hand and

thumb. Trial R. VI: 158. C.P. performed no testing on this hair sample. Trial R.

VI: 158.

        C.E. was taken to Harris Methodist Hospital and died some time later (the

stipulated testimony indicates an autopsy was performed on C.E. on November 5 th,

1995). Trial R. V: 85; Trial R. VI: 181.

                                 POST-CONVICTION DNA TESTING

        On March 26, 2010, Appellant filed his Motion for Forensic Testing of

Evidence Containing Biological Material CR. (DNA): 10-37. On December 28,

2010, the Trial Court ordered DNA testing of the following items of evidence:

        1. Two hair samples collected from [C.E.’s]2 right hand; and

        2. Stain from a Coors’ Light beer can “Kitchen Table. CR. (DNA): 59-60.
2
 Per the Rules of Appellate Procedure and the Local Rules of this Court, abbreviations are used for the names of the
decedent and trial witnesses.
Medford v. State
Appellant’s Opening Brief                                                                                   Page 7
      On March 23, 2011, the Garland Division of the Texas Department of Public

Safety Crime Lab completed the court-ordered testing. CR. (DNA) 62-63. The

results of this testing were as follows:

           The DNA profile from the beer can blood stain is consistent with
            C.E’s DNA profile;

           The partial DNA profiles from the three hairs from the right hand and
            thumb are consistent with the DNA profile of C.E.;

           The partial DNA profile from two of the hairs from the right hand and
            little finger is consistent with the DNA profile of C.E.; and,

           No interpretable DNA profile was obtained from another hair from the
            right hand and little finger. CR. (DNA): 62-63.


      On December 14, 2012, Appellant filed his Amended Supplemental Motion

for Forensic Testing of Evidence Containing Biological Material CR. (DNA): 66-

74. On December 14, 2012, the Trial Court ordered DNA testing of the following

items of evidence:

      1. Three Stains from XJ-900 Walking Shoes;

      2. Five Stains From Blue Sweatpants;

      3. Hairs Retained from Blue Sweatpants;

      4. Five Stains From Sweat Top; and

      5. Two Stains From White Handkerchief. CR. (DNA): 64-65.



Medford v. State
Appellant’s Opening Brief                                                  Page 8
      On August 15, 2013, the Garland Division of the Texas Department of

Public Safety Crime Lab completed the additional court-ordered testing. CR.

(DNA) 114-118. The results of this testing were as follows:

           The three blood stains from the XJ-900 walking shoes are consistent
            with the DNA profile of C.E.;

           Two of the bloodstains from the blue sweatpants are consistent with
            the DNA profile of C.E.;

           One of the bloodstains from the blue sweatpants is consistent with a
            mixture from C.E. and a second contributor. No comparison can be
            made regarding the second contributor due to the low level of data;

           One of the bloodstains from the blue sweatpants is consistent with a
            mixture from C.E. and an unknown individual;
           No interpretable DNA profile was obtained from the fifth bloodstain
            from the blue sweatpants;

           No DNA profile was obtained from the hairs from the blue
            sweatpants;

             Two of the bloodstains from the sweat top were consistent with the
              DNA profile of C.E.;

           No DNA profile was obtained from two of the bloodstains from the
            sweat top;

           One of the bloodstains from the sweat top is consistent with a mixture
            from C.E. and a second contributor. No comparison can be made
            regarding the second contributor due to the low level of data;

           The two bloodstains from the handkerchief are consistent with the
            DNA profile of Appellant. CR. (DNA): 114-118.



Medford v. State
Appellant’s Opening Brief                                                   Page 9
                        SUMMARY OF THE ARGUMENT

      In Point of Error One, Appellant demonstrates that the trial court erred by

holding that the results of post-conviction Chapter 64 DNA testing were “not

favorable” for Appellant. Appellant shows that, had the results of the DNA testing

been available during the Appellant’s trial, it is reasonably probable that Appellant

would not have been convicted.

                       ARGUMENT AND AUTHORITIES

                              POINT OF ERROR ONE

       THE TRIAL COURT ERRED BY RULING THAT THE RESULTS
      OF THE POST-CONVICTION CHAPTER 64 DNA TESTING WERE
               NOT FAVORABLE FOR THE APPELLANT
                     (DNA R. 6; CR. (DNA): 122)


                                 Standard of Review

  The standard of review of a trial court's “not favorable” finding under article

64.04 Tex. Code of Criminal Procedure is the familiar bifurcated Guzman standard

of review. Baggett v. State, 110 S.W.3d 704, 705-06 (Tex.App.-Houston [14th

Dist.] 2003, pet. ref'd) (stating standard for challenges to trial court's article 64.04

findings). This standard requires a reviewing court to give almost total deference to

the trial court's determination of historical fact issues that turn on credibility or

demeanor, while reviewing other application-of-law-to-fact issues de novo. Rivera

v. State, 89 S.W.3d 55, 59 (Tex.Crim.App. 2002) (citing Guzman v. State, 955

Medford v. State
Appellant’s Opening Brief                                                         Page 10
S.W.2d 85, 89 (Tex.Crim.App. 1997)). “Although there may be subsidiary fact

issues that are reviewed deferentially, the ultimate question of whether a

reasonable probability exists that exculpatory DNA tests would prove innocence is

an application of law to fact question that does not turn on credibility and

demeanor and is therefore reviewed de novo.” Baggett, 110 S.W.3d at 706 (citing

Rivera, 89 S.W.3d at 59).

                                       Relevant Law

      After examining the results of testing under Article 64.03, the convicting

court must hold a hearing and make a finding as to whether, had the results been

available during the trial of the offense, it is reasonably probable that the person

would not have been convicted. Tex. Code Crim. Proc. Art 64.04. In order to

demonstrate a “reasonable probability” that he would not have been convicted, as

required under article 64.04, a Appellant must show a reasonable probability that

exculpatory DNA tests would prove his innocence. Johnson v. State, 183 S.W.3d
515, 520 (Tex.App. – Houston [14th Dist.][ 2006, pet. dism’d]. A reasonable

probability of innocence exists when there is a probability sufficient to undermine

confidence in the outcome. Ibid. See also Schlup v. Delo, 513 U.S. 298, 327, 115
S. Ct. 851, 867, 130 L. Ed. 2d 808 (1995) (to show innocence, an appellant must

show “it is more likely than not that no reasonable juror” would have convicted

appellant in light of the new evidence).

Medford v. State
Appellant’s Opening Brief                                                       Page 11
      A “favorable” DNA test result must be the sort of evidence that would

affirmatively cast doubt upon the validity of Appellant’s conviction. Ex parte

Gutierrez, 337 S.W.3d 883, 892 (Tex.Crim.App.2011).

                              Applying the Law to the Facts

      Pursuant to Article 64.04 of the Texas Code of Criminal Procedure, the

Appellant is entitled to a finding that “had the results been available during the trial

of the offense, it is reasonably probable that [he] would not have been convicted.”

The DNA testing in the Appellant’s case should not be reviewed in a vacuum; it

should be reviewed in conjunction with the trial testimony and the testimony that

was received at the post-testing hearings. (Johnson v. State, 183 S.W.3d 515, 520

(Tex.App. – Houston [14th Dist.] 2006, pet. dism’d.).

      Appellant’s case is distinguishable from the many cases that affirm a trial

court’s “not favorable” finding after post-conviction DNA testing. In those cases,

additional evidence existed strongly connecting the Appellant to the offense

alleged. See Johnson v. State, 183 S.W.3d 515, 520 (Tex.App. – Houston[14th

Dist.] 2006, pet. dism’d.)(The Appellant was arrested immediately after the sexual

assault while he was still holding the complainant against her will; an eyewitness

identified the Appellant as the same man who had tried to abduct her immediately

prior to the abduction and sexual assault of the complainant; the trial testimony and

the Appellant’s Chapter 64 affidavit provided an alternative explanation for the

Medford v. State
Appellant’s Opening Brief                                                       Page 12
presence of semen from an unknown source on the complainant’s underwear);

Cate v. State, 326 S.W.3d 388 (Tex.App. – Amarillo 2010, pet. ref’d)(Appellant’s

theory for relief after post-conviction DNA testing was presented to the jury during

Appellant’s trial. Therefore, this issue had already been decided against the

Appellant); Baggett v. State, 110 S.W.3d 704 (Tex.App. – Houston[14th Dist.]

2003, pet. ref’d)(Appellant testified at trial and admitted he was with the

complainant on the night of the sexual assault and “believed” he stabbed her);

Perez v. State, 2011 WL 2683189 (Tex.App. – Houston[14th Dist.] 2011)(not

designated for publication)(Complainant knew the Appellant for several years prior

to the sexual assault; an eyewitness identified the Appellant as the person he saw

abducting the complainant; the examining nurse testified the complainant had

physical injuries inconsistent with consensual sex; evidence similar to the results of

the DNA testing was presented at the Appellant’s trial).

      The DNA testing in Appellant’s case indicates that Appellant had several

bloodstains on his clothing that matched C.E.’s DNA profile. However, the trial

testimony in Appellant’s case makes it clear that Appellant lived with C.E. and,

therefore, could have gotten these stains on his clothing in ways other than by

assaulting C.E. Appellant’s and C.E.’s years of contact is also significant because

DNA testing cannot establish when the bloodstains were deposited on Appellant’s

clothing. Furthermore, it is undisputed that there was no conflict between

Medford v. State
Appellant’s Opening Brief                                                       Page 13
Appellant and C.E. when officers were at their house the morning of May 27th,

1995 (the day C.E. was later found in her seriously injured state).

      Based upon all of the facts present in Appellant’s case, had the results of the

DNA testing been available during the Appellant’s trial, it is reasonably probable

that Appellant would not have been convicted. Thus, the trial court erred by ruling

that the DNA results were “not favorable” for Appellant.

                                PRAYER FOR RELIEF

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays

that this Court reverse the trial court’s decision in cause number 0584735D that the

results of the DNA testing were not favorable and issue an opinion holding that,

had the DNA results been available during Appellant’s trial of the offense, it is

reasonably probable that Appellant would not have been convicted.


                                              Respectfully submitted,

                                              /s/Scott Brown
                                              Scott Brown
                                              State Bar No: 03127100
                                              One Museum Place
                                              3100 West 7th Street, Suite 420
                                              Ft. Worth, Texas 76107
                                              Phone: (817) 336-5600
                                              Fax: (817) 336-5610
                                              Email: sb@scottbrownlawyer.com

                                              Attorney for Appellant


Medford v. State
Appellant’s Opening Brief                                                     Page 14
                            CERTIFICATE OF SERVICE

      This is to certify that a copy of this Brief has been forwarded, via First Class

United Sates Mail, to Debra Windsor, Chief, Appellate Section, Tarrant County

District Attorney’s Office, 401 W. Belknap St., Fort Worth, Texas 76196 on the

21st day of September, 2015.


                                              /s/Scott Brown
                                              Scott Brown


                       CERTIFICATE OF COMPLIANCE

      I, Scott Brown, attorney for Appellant, Roger Dale Medford, certify that this

document was generated by a computer using Microsoft Word 2007 which

indicates the word count of this document is 2,652 per Tex.R.App. 9.4(i).


                                              /s/Scott Brown
                                              Scott Brown




Medford v. State
Appellant’s Opening Brief                                                      Page 15